                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO . 5:18-CR-00477-FL

UNITED STATES OF AMERICA

             V.


ANTHONY MCCOLLUM

                                ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on May 30, 2019, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(l) , made applicable to this proceeding by virtue of 28

U.S.C. § 2461(c) , as a firearm and ammunition involved or used in knowing violations

of 18 U.S.C. §§ 922(g)(l) and 924, to wit: any and all related ammunition, including

but not limited to, 223 caliber ammunition;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3) ;

      It is hereby ORDERED , ADJUDGED and DECREED:

       1.    That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

                                           1
        .
'   .



            accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

            defendant upon entry.

                  2.    That upon se ntencing and issuance of the Judgment and Commitment

            Order, the Clerk of Court is directed to incorporate a reference to this Order of

            Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

            32.2(b)(4)(B).

                   SO ORDERED. This~ day o ~                          , 2019




                                            United States District Judge




                                                      2
